The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/19 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 9, 11-16, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Street (US 20070206023) in view of Nyman (US 20100093421)
In re claims 1 and 14, Street discloses
One or more physical computer processors configured by machine readable instructions to: (figure 1)
Derive values for the one or more users of the virtual space, the values including a first value associated with a first user and a second value associated with a second user, the first value being different from the second value, determine customizations of a first game that is playable within the virtual space based on the values, the first game initially comprising predefined features and initially undefined features, the customizations defining the initially undefined features to provide custom defined features such that when the first game induced the predefined features and the custom defined features, wherein the customizations defining the initially undefined features to provide custom defined features for a first instance of the first game and determined based on the first value and customizations defining the initially undefined features to provide custom defined features for a second instance of the first game are determined based on the second value such that the first instance of the first game is different than the second instance of the first game due to the first value being different from the second value and  (paragraph 50 describes a randomized elevation value.  Paragraph 51 discloses randomly generated terrain, these are a few of the many “values associated with a first user” of the prior art, wherein each of these are used to define previously undefined features such as elevation and terrain.  Paragraph 58 describes previously defined features wherein players have their own area wherein certain objects can be found.  A player also sets a variety of previously defined features, such as general map type such as “predominantly ice covered” as per paragraph 48.  With respect to “a first user and a second user”, a plurality of hosted games is described, wherein the first user and second user would each be a different user hosting or creating the game as per paragraphs 40 and 48. )
Provide the first game within the virtual space, the first instance of the first game being provided to the first user and the second instance of the first game being provided to the second user (paragraph 68, with the process concluded, the random map is ready to play)
Street fails to disclose obtaining one or more biometric samples from one or more users, a first/second biometric sample being obtained from a first/second user deriving values for the one or more users from the one or more biometric samples, the values including pseudorandom numbers generated using the one or more biometric samples as an individual seed, the values including a first/second value associated with the first/second user, the first and second values being different, the firs/second value comprising a first/second pseudorandom number generated using the first/second biometric sample as the individual seed, however Nyman discloses one or more biometric samples from one or more users, a first/second biometric sample being obtained from a first/second user deriving values for the one or more users from the one or more biometric samples, the values including pseudorandom numbers generated using the one or more biometric samples as an individual seed, the values including a first/second value associated with the first/second user, the first and second values being different, the first/second value comprising a first/second pseudorandom number generated using the first/second biometric sample as the individual seed (paragraph 111 discloses using a biometric sample as a seed to a random number generator which generates a random selection of wagering entry data to the wagering system.  The random wager entry data would be the “pseudorandom number”, as they are generated using the biometric sample as the individual seed.  Paragraph 111 describes one instance of creation of this value, however a variety of locations teach multiple players using the system, such as paragraph 9 describes “different players”, paragraphs 63-65 discloses the books being selected and associated with a particular entity, such as an individual 103.  This would teach different numbers being created, as the pseudorandom number would be generated in response to input of different seeds from the different biometric data.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Street with Nyman, as Street has a need for a random number generation, and Nyman teaches a known method of generating random numbers which would yield predictable results.
In re claim 2, Nyman discloses the values correspond to one or more of a user profile attribute (paragraph 111)
In re claims 3 and 15, Street discloses the initially undefined features include a game space parameter, the game space parameter behavior of a character within the game space associated with the first game (paragraph 61 discloses neutral characters and player characters)
In re claims 4 and 16, Street discloses the initially undefined features include a game type, the game type describing one or more of a graphical perspective (paragraph 48 discloses choice of an in game characteristic such as primarily ice and snow map, which would be a graphical perspective)

In re claims 7 and 19, Street discloses the initially undefined features include a game event, the game event being an occurrence of something that happens involving or relevant to at least one of a user character or a non-user character within the first game (paragraph 58, some of the objects which are placed are “player-interactive objects” which would mean that they would be a game event under the broadest reasonable interpretation, as use of the object causes something to happen involving the user character within the first game.)
In re claims 9 and 21, Street discloses the initially undefined features include a game reward, the game reward including something provided to a user or a user character based on at least one of their efforts, actions, or accomplishments within the first game, the game reward being provided within at least one of the first game or within the virtual space in which the first game is playable (paragraph 58, the interactive objects are the game reward)
In re claim 11,Street discloses the one or more customizations defining the initially undefined features are determined from a set of potential features such that the custom defined features provided include one or more interchangeable features from the set of potential features (paragraphs 44-58, the 
In re claim 12, Street discloses determining customizations to the first game is further based on interaction of the user within the virtual space in which the first game is playable (paragraph 48, the user may interact thru user prompts to help generate the map)
In re claim 13, Street discloses adapt one or more custom defined features of the first instance of the first game based on the gameplay of the first user in the first instance of the first game, adapt one or more custom defined features of the second instance of the first game based on the gameplay of the second user in the second instance of the first game (paragraph 48, a user’s interaction with prompts adapts the custom defined features to the user)
Claims 5, 6, 8, 10, 17, 18, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Street in view of Nyman in further view of Liccardo (US 20070060233).
In re claims 5 and 17, Street discloses the initially undefined features include a game rule, the game rule defining at least one of a number of players able to participate on the first game or a length of time of the first game (paragraph 48).  Street in view of Nyman fails to disclose that these features are determined randomly, however Liccardo discloses allowing users to select a random mode wherein the gaming system arbitrarily chooses settings for the player (paragraph 41).  As such this would teach allowing for the user selections of Street to be selected at random.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Street in view of Nyman with Liccardo to allow for the player to have the option of an even more randomized game.
In re claims 6 and 18 Street discloses the initially undefined features include a game objective, the game objective being a purpose or goal that efforts or actions within the first game are intended to attain or accomplish (paragraph 42 “victory conditions”) Liccardo discloses allowing users to select a random mode wherein the gaming system arbitrarily chooses settings for the player (paragraph 41).
In re claims 8 and 20, Street disclose the initially undefined features includes a game storyline, the game storyline describing a plot associated with the first game (paragraph 48 the broadest reasonable interpretation of a game storyline and plot would be taught by “Texas in the colonial ages”, as this is a general outline of the theme of the game, which would teach the broadest reasonable interpretation of a “plot”) Liccardo discloses allowing users to select a random mode wherein the gaming system arbitrarily chooses settings for the player (paragraph 41).
In re claims 10 and 22, Street discloses the initially undefined features include a game theme, the game theme being a unifying subject associated with a customized instance of the first game (paragraph 48 “Texas in the colonial ages”) Liccardo discloses allowing users to select a random mode wherein the gaming system arbitrarily chooses settings for the player (paragraph 41).
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that the combination of Street with Nyman would not be obvious to one of ordinary skill in the art as Nyman is directed towards randomly generating maps, whereas Nyman is directed towards randomly generating wagering results.  However Examiner has merely relied upon Nyman to teach use of biometric data to create a random seed which can be used for a pseudorandom number generator.  The random seed and pseudorandom number described in Nyman can be used in any known random generation, and can be applied to Street without changing the function of Street.  Thus the combination teaches the invention as described by Street being modified by using the seed/pseudorandom number made by a biometric sample as taught by Nyman in the random value function described in Street so as to create the randomly generated map of Street.  This would create the predictable result of a randomly generated map using a random seed function.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/THOMAS H HENRY/               Examiner, Art Unit 3715

/KANG HU/               Supervisory Patent Examiner, Art Unit 3715